        Case 4:17-cv-00113-DCN Document 148 Filed 05/01/19 Page 1 of 2




JURY TRIAL - Day 3

          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO

Judge: David C Nye                                   Deputy Clerk: Pamela Fulwyler
Case No: 17-113-E-DCN                                Reporter: Katherine Eismann
Date: May 01, 2019                                   Time: 4 hrs 50 mins
Place: Pocatello, ID

Swope et al                          Aaron Bergman / Wayne Caldwell
              Plaintiff              Attorney for Plaintiff
vs.

Oneida School District #351         Chris Hansen / Anne Magnelli
            Defendant               Attorney for Defendant


(X) Outside the presence of the jury at 8:05 am - Discussion concerning taking witness John
Christensen out of order and the defendant has no objection.
(X) Jury and Parties present in courtroom 8:35 am

WITNESSES:
Plaintiff’s witnesses:
John Christensen
Continued Denise Coombs
Carrie Ann Jensen
Brook Williams
Lori McDonald

Deposition of Brook Williams published

EXHIBITS Admitted:
Plaintiffs’ Exhibits admitted into evidence:
1012, 1025, 1032, 1016 redacted and modified, 1030 with limited instruction to the jury, 1043

Defendants’ Exhibits admitted into evidence:
2701, 2552, 2554

Outside the jury 10:05 am - Discussion concerning the police report pertaining to the bathroom
incident.
Court took a recess - 10:15 am
Outside the jury 10:35 am - Parties cautioned about mentioning the police report.
Jurors and all Parties present in courtroom - 10:45 am
         Case 4:17-cv-00113-DCN Document 148 Filed 05/01/19 Page 2 of 2




Court took a recess at 11:50 pm
Outside the jury 12:38 pm - briefly addressed final jury instructions.
Jurors and all Parties present in courtroom - 12:40 pm

Jury admonished for the evening and the Court recessed at 2:30 pm
Trial to resume May 02, 2019 at 8:30 am. Attorneys to be present at 8:00 am.


ALL Exhibits Admitted so far:
Plaintiffs’ Exhibits admitted into evidence:
1001, 1002, 1003, 1004, 1045, 1008, 1009, 1007, 1046, 1044, 1038, 1020, 1022, 1023, 1024, 1028,
1011, 1012, 1025, 1032, 1016 redacted and modified, 1030 with limited instruction to the jury, 1043

Defendants’ Exhibits admitted into evidence:
2503, 2701, 2552, 2554
